                         2:18-cv-02256-CSB-EIL # 27      Page 1 of 2
                                                                                                E-FILED
                                                             Wednesday, 28 August, 2019 03:44:05 PM
                                                                        Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                       Urbana Division



ESTEBAN TRISTAN,

                Plaintiff,

v.                                                           Case No. 18-2256

KANKAKEE COMMUNITY COLLEGE,

                Defendant.



                             REPORT AND RECOMMENDATION
       On July 29, 2019, the Court granted Plaintiff’s attorneys leave to withdraw from
the case and gave Plaintiff until August 29, 2019, to find replacement counsel. The Court
directed Plaintiff’s (now former) counsel to serve Plaintiff with a copy of the Text Order
at Plaintiff’s last known address.
       Plaintiff’s former counsel indicated that the Text Order was mailed to Plaintiff’s
last known address, but that it was returned as undeliverable. Based on this, on August
7, 2019, the Court entered a Text Order ordering Plaintiff to update the Court with his
current address by August 21, 2019. The Court’s Text Order expressly stated that “if
Plaintiff fails to provide an updated address, his case will be dismissed pursuant to
Local Rule 16.3(K).” The Court also sent a copy of this Text Order to Plaintiff’s known e-
mail address.
       To date, Plaintiff has failed to update the Court with his current address as
required by the Court’s August 7, 2019, Text Order. Federal Rule of Civil Procedure
41(b) provides that a court may dismiss a plaintiff’s case if said plaintiff fails to
prosecute the case or comply with the Federal Rules or a court order. FED. R. CIV. P.
41(b); Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). Plaintiff has failed to follow the
                      2:18-cv-02256-CSB-EIL # 27         Page 2 of 2




Court’s Order, and additionally has failed to take any steps to prosecute his case since
the withdraw of his attorneys.
       The Court’s August 7, 2019, Text Order expressly warned Plaintiff that his case
would be dismissed if he did not update his address by August 21, 2019. The Court
gave Plaintiff an additional 7 days after this deadline before entering this Report and
Recommendation.
       The Court is satisfied that Plaintiff has been notified of the Court’s intention to
dismiss this case but has taken no steps to provide a current address or prosecute his
case. The Court additionally notes that Plaintiff will have an opportunity to object to
this Report and Recommendation, showing why the case should not be dismissed.
       Accordingly, the Court recommends that Plaintiff’s case be DISMISSED for
failure to provide a current address as required by Local Rule 16.3(K) and for failure
to comply with the Court’s Text Order pursuant to Federal Rule of Civil Procedure
41(b). Plaintiff is advised that any objection to this recommendation must be filed in
writing with the clerk within fourteen (14) days after being served with a copy of this
Report and Recommendation. See 28 U.S.C. § 636(b)(1). Failure to object will constitute a
waiver of objections on appeal. Video Views, Inc. v. Studio 21, Ltd., 797 F.2d 538, 539 (7th
Cir. 1986). The Clerk is directed to send a copy of this Order to Plaintiff’s last known
address as well as Plaintiff’s known e-mail address.


       ENTERED this 28th day of August, 2019.

                                                   s/ERIC I. LONG
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
